—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered September 4, 1996, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 12 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony and physical evidence was properly denied. In the early morning hours, defendant was stopped with two others shortly after officers received a report of a knifepoint robbery. In close proximity to the occurrence, defendant and his companions, the only group of three persons on the street, were headed in the direction indicated in the report and matched the number, gender, ethnicity and height of the alleged perpetrators. At least two of the three men wore clothing matching the description broadcast. These circumstances provided reasonable suspicion warranting a detention for identification purposes and a frisk, which revealed a box cutter on defendant’s person (see, People v Allen, 73 NY2d 378, 380; People v Brown, 254 AD2d 88, lv denied 92 NY2d 980). The showup identification was justified by its spatial and temporal proximity to the crime and was not unduly suggestive (see, People v Duuvon, 77 NY2d 541, 544). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Rubin and Andrias, JJ.